Exhibit 99.2 Perma-Fix Reports Increased Revenue and Cash Flow for the First Quarter of 2017 ATLANTA – May 10 , 201 7 – Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced financial results for the first quarter ended March 31, 2017. Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, stated, “I am pleased to report a significant year-over-year improvement in revenue and cash flow for the first quarter of 2017, which is seasonally our weakest quarter of the year. Despite severe winter weather in the Pacific Northwest, we still achieved $835,000 of adjusted EBITDA (as defined below) or a $3.1 million improvement from first quarter of 2016.” “Within our Treatment Segment we saw a 39% year-over-year increase in sales and expect this trend to continue during the balance of 2017, as evidenced by an increase in backlog. We are also encouraged by the approved 2017 and proposed 2018 budget for waste treatment within the Department of Energy’s Office of Environmental Management. Within the Services Segment, this was an extremely active quarter for project bids and we continue to grow our sales pipeline and see improvement in our win ratio, which bodes well for the balance of 2017.” “Subsequent to the end of the first quarter, we freed up $5.9 million of cash by replacing the closure policy at our Perma-Fix Northwest Richland (“PFNWR”) facility with a new bonding mechanism. We used this cash to pay off our revolving line of credit with the remaining to be used for general working capital needs. This transaction has helped further strengthen our balance sheet.” Dr. Centofanti concluded, “We are continuing to negotiate definitive agreements to fund our majority-owned Medical Segment and look forward to providing additional updates in the near future.” Financial Results Revenue for the first quarter of 2017 was $12.7 million versus $10.0 million for the same period last year. Revenue for the Treatment Segment increased to $10.0 million from $7.2 million for the same period in 2016 primarily from increased waste volume. Revenue from the Services Segment was $2.7 million versus $2.8 million for the same period in 2016. Gross profit for the first quarter of 2017 was $2.7 million versus $34,000 for the first quarter of 2016 primarily due to higher revenue in the Treatment Segment. Gross margin increased to 21.4% from 0.3% for the same period last year primarily due to higher revenue achieved within our Treatment Segment from higher waste volume and revenue mix. Operating loss for the first quarter of 2017 was $520,000 versus operating loss of $3.6 million for the first quarter of 2016. Net loss attributable to common stockholders for the first quarter of 2017 was $727,000 or ($0.06) per share, versus net loss of $3.8 million or ($0.33) per share, for the same period in 2016. The Company reported Adjusted EBITDA of $835,000 from continuing operations at March 31, 2017, as compared to Adjusted EBITDA loss of 2.3 million from continuing operations during the corresponding period of 2016. The Company defines EBITDA as earnings before interest, taxes, depreciation and amortization. Adjusted EBITDA is defined as EBITDA before research and development costs related to the Medical Isotope project. Both EBITDA and Adjusted EBITDA are not measures of performance calculated in accordance with Generally Accepted Accounting Principles in the United States of America (“GAAP”), and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA and Adjusted EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA and Adjusted EBITDA as means to measure performance. The Company’s measurements of EBITDA and Adjusted EBITDA may not be comparable to similar titled measures reported by other companies. The table below reconciles EBITDA and Adjusted EBITDA, both non-GAAP measures, to GAAP numbers for loss from continuing operations for the three months ended March 31, 2017 and 2016. Quarter Ended March 31, (In thousands) Loss from continuing operations $ ) $ ) Adjustments: Depreciation & amortization 1,155 884 Interest income ) ) Interest expense 100 168 Interest expense - financing fees 9 57 Income tax expense 81 36 EBITDA $ 635 $ ) Research and development costs related to Medical Isotope project 200 438 Adjusted EBITDA $ 835 $ ) The tables below present certain unaudited financial information for the business segments, which excludes allocation of corporate expenses: Quarter Ended Quarter Ended March 31, 2017 March 31, 2016 (Unaudited) (Unaudited) (In thousands) Treatment Services Medical Treatment Services Medical Net revenues $ 10,034 $ 2,673 $ — $ 7,204 $ 2,834 $ — Gross profit 2,687 32 — ) 172 — Segment profit (loss) 1,522 ) Conference Call Perma-Fix will host a conference call at 10:00 a.m. ET on Wednesday, May 10, 2017. The call will be available on the Company’s website at www.perma-fix.com , or by calling (877) 407-0778 for U.S. callers, or +1-201-689-8565 for international callers. The conference call will be led by Dr. Louis F. Centofanti, President and Chief Executive Officer, Ben Naccarato, Vice President and Chief Financial Officer, and Mark J. Duff, Executive Vice President of Perma-Fix Environmental Services, Inc. A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight May 17, 2017, and can be accessed by calling: 877-481-4010 (U.S. callers) or +1 919-882-2331 (international callers) and entering conference ID: 10380. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc. is a nuclear services company and leading provider of nuclear and mixed waste management services. The Company's nuclear waste services include management and treatment of radioactive and mixed waste for hospitals, research labs and institutions, federal agencies, including the Department of Energy (“DOE”), the Department of Defense ("DOD"), and the commercial nuclear industry. The Company’s nuclear services group provides project management, waste management, environmental restoration, decontamination and decommissioning, new build construction, and radiological protection, safety and industrial hygiene capability to our clients. The Company operates four nuclear waste treatment facilities and provides nuclear services at DOE, DOD, and commercial facilities, nationwide. Please visit us on the World Wide Web at http://www.perma-fix.com . This press release contains “forward-looking statements” which are based largely on the Company's expectations and are subject to various business risks and uncertainties, certain of which are beyond the Company's control. Forward-looking statements generally are identifiable by use of the words such as “believe”, “expects”, “intends”, “anticipate”, “plan to”, “estimates”, “projects”, and similar expressions. Forward-looking statements include, but are not limited to: trend of increase sales within the Treatment Segment to continue during 2017 and continue to grow our sales pipeline and see improvement in our win ratio within the Services Segment, which bodes well for the balance of 2017 . These forward-looking statements are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. While the Company believes the expectations reflected in this news release are reasonable, it can give no assurance such expectations will prove to be correct. There are a variety of factors which could cause future outcomes to differ materially from those described in this release, including, without limitation, future economic conditions; industry conditions; competitive pressures; our ability to apply, commercialize, and market our new technologies; the government or such other party to a contract granted to us fails to abide by or comply with the contract or to deliver waste as anticipated under the contract or terminates existing contracts ; Our Medical Segment obtains necessary financing or capital to complete its development; regulatory approvals; that Congress provides continuing funding for the DOD’s and DOE’s remediation projects; ability to obtain new foreign and domestic remediation contracts; and the additional factors referred to under “Risk Factors” and "Special Note Regarding Forward-Looking Statements" of our 2016 Form 10-K and Form 10-Q for quarter ended March 31, 2017 . The Company makes no commitment to disclose any revisions to forward-looking statements, or any facts, events or circumstances after the date hereof that bear upon forward-looking statements. Please visit us on the World Wide Web at http://www.perma-fix.com . FINANCIAL TABLES FOLLOW Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 12,707 $ 10,038 Cost of goods sold 9,988 10,004 Gross profit 2,719 34 Selling, general and administrative expenses 2,850 3,055 Research and development 389 575 Loss on disposal of property and equipment — 5 Loss from operations ) ) Other income (expense): Interest income 35 16 Interest expense ) ) Interest expense-financing fees (9 ) ) Loss from continuing operations before taxes ) ) Income tax expense ) ) Loss from continuing operations, net of taxes ) ) Loss from discontinued operations, net of taxes of $0 ) ) Net loss ) ) Net loss attributable to non-controlling interest ) ) Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Net loss per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ ) $ ) Discontinued operations ) ) Net loss per common share $ ) $ ) Number of common shares used in computing net loss per share: Basic 11,681 11,557 Diluted 11,681 11,557 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (Unaudited) (Audited) March 31, December 31, (Amounts in Thousands, Except for Share and Per Share Amounts) ASSETS Current assets: Cash and equivalents $ 134 $ 163 Account receivable, net of allowance for doubtful accounts of $255 and $272, respectively 6,851 8,705 Unbilled receivables 4,002 2,926 Other current assets 9,290 2,728 Assets of discontinued operations included in current assets, net of allowance for doubtful accounts of $0 for each period presented 88 85 Total current assets 20,365 14,607 Net property and equipment 16,060 17,115 Property and equipment of discontinued operations, net of accumulated depreciation of $10 for each period presented 81 81 Intangibles and other assets 27,171 33,264 Other assets related to discontinued operations 251 268 Total assets $ 63,928 $ 65,335 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities $ 17,719 $ 15,780 Current liabilities related to discontinued operations 950 958 Total current liabilities 18,669 16,738 Long-term liabilities 13,463 16,080 Long-term liabilities related to discontinued operations 363 361 Total liabilities 32,495 33,179 Commitments and Contingencies Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and oustanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $947 and $931, respectively 1,285 1,285 Stockholders’ equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 shares authorized, 11,688,991 and 11,677,025 shares issued, respectively; 11,681,349 and 11,669,383 shares outstanding, respectively 11 11 Additional paid-in capital 106,119 106,048 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less Common Stock held in treasury, at cost: 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 30,952 31,596 Non-controlling interest in subsidiary ) ) Total stockholders' equity 30,148 30,871 Total liabilities and stockholders' equity $ 63,928 $ 65,335
